— In a negligence action to recover damages for personal injuries, etc., the third-party defendant Brooklyn Union Gas Company appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated May 23, 1985, which denied its motion for summary judgment dismissing the third-party complaint as against it.
Order affirmed, with costs.
Special Term correctly concluded that the third-party defendant Brooklyn Union Gas Company failed to establish, as a matter of law, that it could not be held responsible for the plaintiffs’ injuries. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.